Order, Supreme Court, New York County, entered April 15, 1974, granting plaintiff’s motion to preclude for failure to serve a bill of particulars and denying defendant’s cross motion to vacate certain items of plaintiff’s demand, unanimously modified, on the law and the facts, plaintiff’s motion denied and defendant’s cross motion granted. Defendant shall serve a bill of particulars as to Items *878Nos. 1, 12 and 13 of plaintiff’s demand, not challenged by defendant’s cross motion, within 10 days after service of a copy of the order herein upon it by plaintiff. Defendant-appellant shall recover of plaintiff-respondent $40 costs and disbursements of this appeal. In this action on a fire insurance policy in which a defense of arson has been interposed, the items stricken seek disclosure of evidentiary detail and identity of witnesses not properly obtainable by a bill of particulars (State of New York v. Norsemen’s Benevolent é Protective Assn. [N. Y. Div.], 34 A D 2d 769). Concur — Steuer, J. P., Tilzer, Capozzoli and Maeken, JJ.